3000 Two Logan Square Eighteenth and Arch Streets Philadelphia, PA19103-2799 Fax 215.981.4750 September 29, 2014 The Herzfeld Caribbean Basin Fund, Inc. 119 Washington Avenue, Suite 504 Miami Beach, FL 33139 Re: Rights Offering Ladies and Gentlemen: We have acted as counsel to The Herzfeld Caribbean Basin Fund, Inc., a corporation formed under the laws of the State of Maryland (the "Fund"), in connection with the issuance by the Fund of 1,856,535 shares of the Fund’s common stock (“Shares”), par value 0.001 per share, pursuant to the exercise of rights to be distributed to the stockholders of the Fund, all in accordance with the Fund’s Pre-Effective Amendment No. 1 to the registration statement on Form N-2 (File Nos. 333-196458; 811-06445) (the "Registration Statement") filed with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the "1933 Act") and the Investment Company Act of 1940, as amended (the “1940 Act”). You have requested our opinion as to the matters set forth below in connection with the filing of the Registration Statement.For purposes of rendering that opinion, we have examined the Fund’s Registration Statement, the Articles of Incorporation and By-Laws of the Fund, and the action of the Fund that provides for the issuance of the Shares, and we have made such other investigation as we have deemed appropriate.We have examined and relied upon certificates of public officials and, as to certain matters of fact that are material to our opinions, we have also relied on a certificate of an officer of the Fund.In rendering our opinion, we also have made the assumptions that are customary in opinion letters of this kind.We have not verified any of those assumptions. Our opinion, as set forth herein, is limited to the federal laws of the United States of America and the laws of the State of Maryland that, in our experience, generally are applicable to the issuance of shares by entities such as the Fund.We express no opinion with respect to any other laws. The Herzfeld Caribbean Basin Fund, Inc Page 2 September 29, 2014 Based upon and subject to the foregoing, we are of the opinion that: 1.The Shares to be issued pursuant to the Registration Statement have been duly authorized for issuance by the Fund; and 2.When issued and paid for upon the terms provided in the Registration Statement, the Shares to be issued pursuant to the Registration Statement will be validly issued, fully paid and nonassessable. This opinion is rendered solely in connection with the filing of the Registration Statement.We hereby consent to the filing of this opinion with the SEC in connection with the Registration Statement and to the reference to this firm in the prospectus that is being filed as part of the Registration Statement.In giving our consent we do not thereby admit that we are in the category of persons whose consent is required under Section 7 of the 1933 Act or the rules and regulations of the SEC thereunder. Very truly yours, /s/ Pepper Hamilton LLP Pepper Hamilton LLP cc: Mr. Thomas J. Herzfeld, President and Chairman of the Board of Directors Joseph V. Del Raso, Esq. Reanna J.M. Lee, Esq.
